Title: Enclosure: Petition from Hopley Yeaton, 1 August 1801
From: Yeaton, Hopley
To: Jefferson, Thomas


To the President of the United States—
Portsmo. N.H. August 1st. 1801
Humbly shews, Hopley Yeaton of Portsmouth in the State of New Hampshire, that in the beginning of our revolutionary struggle, he served as third lieutenant on board the Raleigh frigate—that he was afterwards promoted to the first lieutenancy of the Deane frigate, in which capacity he served about five years—after which he became superintendent of the Navy yard at said Portsmouth, under the Honble. John Langdon Esqr., and so continued during the war—That on the establishment of revenue cutters, he was appointed by the late President Washington, to the command of the cutter Scammel, the first fitted out from this port and continued in that service, (to general approbation, so he flatters himself,) till removed by the late President Adams. This took place at the same time Mr Whipple & Mr. Gardner were dismiss’d from their offices—No reasons were assigned for the measure, nor can your petitioner conjecture any, unless it could be a steady adherence to republican principles, & a refusal to sign an address to Mr. Adams, expressing perfect satisfaction and entire confidence in his administration—
Your petitioner conceiving he has undeservedly suffered by this sudden & unexpected removal therefore prays, that the President would take into consideration the above statement of facts, and (if on enquiry found worthy) that your petitioner may be reinstated in his former office as commander of the revenue cutter in this station, or otherwise restored to public trust & confidence, as the President in his wisdom shall deem just & fit: And your petitioner as in duty bound shall ever pray—
Hopley Yeaton
